Case 17-23718-TPA          Doc 103 Filed 04/16/21 Entered 04/16/21 13:25:13 FILED
                                                                            Desc Main
                                  Document      Page 1 of 2                 4/16/21 11:55 am
                                                                            CLERK
                                                                            U.S. BANKRUPTCY
                                                                            COURT - WDPA
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 EDWARD F. BEHR and                               :    Case No. 17-23718 TPA
 DIANE J. BEHR,                                    :   Chapter 13
           Debtors.                               :
                                                   :
     EDWARD F. BEHR and                            :
     DIANE J. BEHR,                                :
                    Movants,                      :    Related to Document No. 102
                                                   :
                 v.                                :
                                                   :
    CMG MORTGAGE,                                  :
               Respondents.                       :    Hearing: May 5, 2021 at 11:30 A.M.


                                              ORDER


                 AND NOW, this 16th day of April, 2021, a Motion to Enforce the Order of Court

 Dated March 3, 2021, a Finding of Contempt, and a Request for an Expedited Hearing,

 having been filed in the above- captioned proceeding by the Debtors on April 13, 2021 at

 Document No. 102 (“Motion”), it is hereby ORDERED, ADJUDGED and DECREED that:


                 (1)     CMG Mortgage is directed to immediately provide the Debtors with their

 1098 Mortgage Interest Statement.


                 (2)     On or before April 26, 2021, any Response to the Motion shall be filed and

 served on all Parties in interest.


                 (3)    A status conference on the Motion is scheduled for May 5, 2021 at 11:30

 A.M. to be held by the Zoom Video Conference Application with Maria Miksich, Esq.,

 Counsel for CMG Mortgage to PERSONALLY appear, so the Court can gauge the cooperation


                                                 1
Case 17-23718-TPA         Doc 103     Filed 04/16/21 Entered 04/16/21 13:25:13           Desc Main
                                     Document      Page 2 of 2


 of CMG Mortgage in anticipation of a future hearing on the appropriate sanctions and damages

 for CMG Mortgage’s bad faith to date. The Parties must comply with Judge Agresti’s Amended

 Notice of Temporary Modification of Appearance Procedures, dated and effective June 10,

 2020, which can be found on the Court’s website at https://www.pawb.uscourts.gov/sites/

 default/files/pdfs/tpa-proc-appearances.pdf.



                (4)    Initializing Zoom Hearing: To join the Zoom hearing please initiate and

 use the following     link     at    least     15       minutes     prior   to    the    scheduled

 hearing   time: https://www.zoomgov.com/j/16021303488, or alternatively, to attend and use the

 following Meeting ID: 160 2130 3488. For questions regarding the connection contact Judge Agresti’s

 Staff Attorney Courtney Helbling at 814-464-9781.




                                                                   ____________________________
                                                                   Thomas P. Agresti, Judge
                                                                   United States Bankruptcy Court
 Case Administrator to serve:
      Ronda J. Winnecour, Esq., Ch. 13 Trustee
      Debtor
      Kenneth Steidl, Esq.
      Maria Miksich, Esq.




                                                     2
